DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 06/27/2022 regarding claims 1-15 is fully considered. Of the above claims, claims 1, 2, 6-8, 11-12 and 14 have been amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagoshi (US 2017/0173987 A1) in view of Niu et al. (US 2012/0194625 A1) and Landa et al. (US 2019/0389230 A1).
Nagoshi teaches the following claimed limitations:
Regarding claim 1, a coating composition (composition for forming coating layers; [0048]), comprising: 
from 60 wt% to 90 wt% water (water; [0048]-[0051], ingredients are mixed with and dispersed in water so as to control the concentration to be 40% by mass, [0082]); 
from 5 wt% to 40 wt% polyethyleneimine (binder can be polyethyleneimine, binder more preferably 5 parts by mass to 20 parts by mass, [0048]); and
from 0.5 wt% to 10 wt% cationic salt (water-soluble multivalent cation salt, amount 1% by mass or more, [0051]),
wherein all weight percentages are based on a total weight of the coating composition (relative to 100 parts by mass of the total solids content of the pigments in the coating layer, [0048], total coating weight of the coating layer is 6 g/m2 or less per one surface, [0025], TABLE 1). 
Regarding claim 5, the cationic salt comprises a cation of calcium, magnesium, aluminum, or a combination thereof (calcium, [0051]).
Nagoshi does not teach the following claimed limitations:
Further regarding claim 1, the binder comprising a polyethylene oxide-modified polyvinyl alcohol or a mixture of polyethylene oxide-modified polyvinyl alcohol and polyvinyl alcohol; and
wherein the coating composition has a viscosity from 50 cps to 400 cps.
Regarding claim 4, the coating composition includes both the polyvinyl alcohol and the polyethylene oxide-modified polyvinyl alcohol.
Regarding claim 6, the viscosity ranging from 100 cps to 300 cps.
Niu et al. teach the following claimed limitations:
Further regarding claim 1, the binder comprising a polyethylene oxide-modified polyvinyl alcohol or a mixture of polyethylene oxide-modified polyvinyl alcohol and polyvinyl alcohol (polyethylene oxide-modified polyvinyl alcohol, [0033]) for the purpose of tailoring the composition and characteristics of the binder.
Further regarding claim 4, the coating composition includes both the polyvinyl alcohol and the polyethylene oxide-modified polyvinyl alcohol (polyvinyl alcohol, polyethylene oxide-modified polyvinyl alcohol, and/or combinations thereof, [0033]) for the purpose of tailoring the composition and characteristics of the binder.
Landa et al. teach the following claimed limitations:
Further regarding claim 1, the coating composition has a viscosity from 50 cps to 400 cps (viscosity within a range of 10 cP to 100cP; [0079]) for the purpose of tailoring the flowability of the coating liquid.
Further regarding claim 6, the viscosity is from 100 cps to 300 cps (viscosity within a range of 10 cP to 100cP; [0079]) for the purpose of tailoring the flowability of the coating liquid.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the binder comprising polyethylene oxide-modified polyvinyl alcohol or a mixture of polyethylene oxide-modified polyvinyl alcohol and polyvinyl alcohol; the coating composition has a viscosity from 50 cps to 400 cps; the coating composition includes both the polyvinyl alcohol and the polyethylene oxide-modified polyvinyl alcohol; the viscosity is from 100 cps to 300 cps, as taught by Niu et al. and Landa et al., into Nagoshi for the purpose of tailoring the composition and characteristics of the binder; tailoring the flowability of the coating liquid.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagoshi (US 2017/0173987 A1) as modified by Niu et al. (US 2012/0194625 A1) and Landa et al. (US 2019/0389230 A1) as applied to claim 1 above, and further in view of Sasaki et al. (JP 2002-086901 A).
Nagoshi as modified by Niu et al. and Landa et al. teaches the following claimed limitations:
Regarding claim 2, from 3 wt% to 30 wt% latex based on a total weight percentage of the coating composition (latex, more preferably 5 parts by mass to 25 parts by mass, [0048], Nagoshi).
Nagoshi as modified by Niu et al. and Landa et al. does not teach the following claimed limitations:
Further regarding claim 2, the latex has a glass transition temperature, Tg, ranging from 80 °C to 140 °C.
Sasaki et al. teach the following claimed limitations:
Further regarding claim 2, the latex having glass transition temperature, Tg, ranging from 80 °C to 140 °C (glass transition point of 10 to 80 °C; [0026]) for the purpose of tailoring the transition temperature of the amorphous latex.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the latex having glass transition temperature, Tg, from 80 °C to 140 °C, as taught by Sasaki et al., into Nagoshi as modified by Niu et al. and Landa et al. for the purpose of tailoring the transition temperature of the latex.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagoshi (US 2017/0173987 A1) as modified by Niu et al. (US 2012/0194625 A1) and Landa et al. (US 2019/0389230 A1) as applied to claim 1 above, and further in view of Sugawara et al. (JP 11-080653 A).
Nagoshi as modified by Niu et al. and Landa et al. does not teach the following claimed limitations:
Regarding claim 3, the polyethyleneimine is a water-soluble branched polyethyleneimine.
Sugawara et al. teach the following claimed limitations:
Further regarding claim 3, the polyethyleneimine is a water-soluble branched polyethyleneimine (a polyethyleneimine having a branched structure; [0007]) for the purpose of tailoring the characteristics of the polymer.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the polyethyleneimine is a water-soluble branched polyethyleneimine, as taught by Sugawara et al., into Nagoshi as modified by Niu et al. and Landa et al. for the purpose of tailoring the characteristics of the polymer.
Claim(s) 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagoshi (US 2017/0173987 A1) in view of Niu et al. (US 2012/0194625 A1).
Nagoshi teaches the following claimed limitations:
Regarding claim 7, a coated print medium (lightweight coated printing paper, [0031]), comprising a print medium including a coating applied thereto (paper having a coating layer, [0031]), wherein the coating layer includes:
from 20 wt% to 40 wt% polyethyleneimine (binder can be polyethyleneimine, binder more preferably 5 parts by mass to 20 parts by mass, [0048]); and 
from 0.5 wt% to 10 wt% cationic salt (water-soluble multivalent cation salt, amount 1% by mass or more, [0051]);
wherein all weight percentages are based on a total weight of the coating layer (relative to 100 parts by mass of the total solids content of the pigments in the coating layer, [0048], total coating weight of the coating layer is 6 g/m2 or less per one surface, [0025], TABLE 1).
Nagoshi does not teach the following claimed limitations:
Further regarding claim 7, the binder comprising a polyethylene oxide-modified polyvinyl alcohol or a mixture of polyethylene oxide-modified polyvinyl alcohol and polyvinyl alcohol.
Regarding claim 10, the coating layer includes both the polyvinyl alcohol and the modified polyvinyl alcohol.
Niu et al. teach the following claimed limitations:
Further regarding claim 7, the binder comprising a polyethylene oxide-modified polyvinyl alcohol or a mixture of polyethylene oxide-modified polyvinyl alcohol and polyvinyl alcohol (polyethylene oxide-modified polyvinyl alcohol, [0033]) for the purpose of tailoring the composition and characteristics of the binder.
Further regarding claim 10, the coating composition includes both the polyvinyl alcohol and the polyethylene oxide-modified polyvinyl alcohol (polyvinyl alcohol, polyethylene oxide-modified polyvinyl alcohol, and/or combinations thereof, [0033]) for the purpose of tailoring the composition and characteristics of the binder.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the binder comprising a polyethylene oxide-modified polyvinyl alcohol or a mixture of polyethylene oxide-modified polyvinyl alcohol and polyvinyl alcohol; the coating layer includes both the polyvinyl alcohol and the modified polyvinyl alcohol, as taught by Niu et al., into Nagoshi for the purpose of tailoring the composition and characteristics of the binder.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagoshi (US 2017/0173987 A1) as modified by Niu et al. (US 2012/0194625 A1) as applied to claim 7 above, and further in view of Sasaki et al. (JP 2002-086901 A).
Nagoshi as modified by Niu et al. teaches the following claimed limitations:
Regarding claim 8, the coating layer further comprises from 10 wt% to 30 wt% latex based on a total weight percentage of the coating composition (latex, more preferably 5 parts by mass to 25 parts by mass, [0048], Nagoshi).
Nagoshi as modified by Niu et al. does not teach the following claimed limitations:
Further regarding claim 8, the latex has a glass transition temperature, Tg, ranging from 80 °C to 140 °C.
Sasaki et al. teach the following claimed limitations:
Further regarding claim 8, the latex having glass transition temperature, Tg, ranging from 80 °C to 140 °C (glass transition point of 10 to 80 °C; [0026]) for the purpose of tailoring the transition temperature of the amorphous latex.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the latex having glass transition temperature, Tg, from 80 °C to 140 °C, as taught by Sasaki et al., into Nagoshi as modified by Niu et al. for the purpose of tailoring the transition temperature of the latex.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagoshi (US 2017/0173987 A1) as modified by Niu et al. (US 2012/0194625 A1) as applied to claim 7 above, and further in view of Sugawara et al. (JP 11-080653 A).
Nagoshi as modified by Niu et al. does not teach the following claimed limitations:
Regarding claim 9, the polyethyleneimine is a water-soluble branched polyethyleneimine.
Sugawara et al. teach the following claimed limitations:
Further regarding claim 9, the polyethyleneimine is a water-soluble branched polyethyleneimine (a polyethyleneimine having a branched structure; [0007]) for the purpose of tailoring the characteristics of the polymer.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the polyethyleneimine is a water-soluble branched polyethyleneimine, as taught by Sugawara et al., into Nagoshi as modified by Niu et al. for the purpose of tailoring the characteristics of the polymer.
Claims 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagoshi (US 2017/0173987 A1) in view of Zahrobsky et al. (US 2004/0209017 A1), Arita et al. (JP 2002-079739 A) and Niu et al. (US 2012/0194625 A1).
Nagoshi teaches the following claimed limitations:
Regarding claim 11, a method of printing (method of using industrial inkjet printing press using an aqueous pigment based ink, [0033]), comprising
applying a coating composition (composition for forming coating layers; [0048]) to a print medium to form a coated print medium (lightweight coated printing paper, paper having a coating layer, [0031]), wherein the coating composition comprises: 
from 60 wt% to 90 wt% water (water; [0048]-[0051], ingredients are mixed with and dispersed in water so as to control the concentration to be 40% by mass, [0082]); 
from 5 wt% to 40 wt% polyethyleneimine (binder can be polyethyleneimine, binder more preferably 5 parts by mass to 20 parts by mass, [0048]); and
from 0.5 wt% to 10 wt% cationic salt (water-soluble multivalent cation salt, amount 1% by mass or more, [0051]); and
wherein all weight percentages are based on a total weight of the coating composition (relative to 100 parts by mass of the total solids content of the pigments in the coating layer, [0048], total coating weight of the coating layer is 6 g/m2 or less per one surface, [0025], TABLE 1).
Nagoshi does not teach the following claimed limitations:
Further regarding claim 11, the coating composition on the print medium is at from 0.3 gsm to 2 gsm;
the coating composition has a viscosity ranging from 50 cps to 400 cps; 
the binder comprising a polyethylene oxide-modified polyvinyl alcohol or a mixture of polyethylene oxide-modified polyvinyl alcohol and polyvinyl alcohol; and
printing a pigmented anionic ink composition on the coated print medium to form a printed image.
Regarding claim 15, ethyleneimine groups of the polyethyleneimine interact with the pigmented anionic ink composition upon printing the pigmented anionic ink composition on the coated print medium.
Zahrobsky et al. teach the following claimed limitations:
Further regarding claim 11, the coating composition on the print medium is at from 0.3 gsm to 2 gsm (topcoat coating composition is at 2 gsm; [0060]) for the purpose of tailoring the rigidity of the coating layer.
Arita et al. teach the following claimed limitations:
Further regarding claim 11, the coating composition has a viscosity ranging from 50 cps to 400 cps (viscosity is 10 to 10,000 mPa                        
                            ∙
                        
                    s; [0013]) for the purpose of tailoring the flowability of the coating liquid;
printing a pigmented ink composition on the coated print medium to form a printed image (anionic pigment; [0081]) for the purpose of tailoring the ink to better fix to the coated medium.
Further regarding claim 15, ethyleneimine groups of the polyethyleneimine interact with the pigmented anionic ink composition upon printing the pigmented anionic ink composition on the coated print medium (anionic pigment would interact with polyethyleneimine; [0081], [0100]) for the purpose of forming the ink on the medium.
Niu et al. teach the following claimed limitations:
Further regarding claim 11, the binder comprising a polyethylene oxide-modified polyvinyl alcohol or a mixture of polyethylene oxide-modified polyvinyl alcohol and polyvinyl alcohol (polyethylene oxide-modified polyvinyl alcohol, [0033]) for the purpose of tailoring the composition and characteristics of the binder.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the coating composition on the print medium is at from 0.3 gsm to 2 gsm; the coating composition has a viscosity ranging from 50 cps to 400 cps; the binder comprising a polyethylene oxide-modified polyvinyl alcohol or a mixture of polyethylene oxide-modified polyvinyl alcohol and polyvinyl alcohol; and printing a pigmented anionic ink composition on the coated print medium to form a printed image; ethyleneimine groups of the polyethyleneimine interact with the pigmented anionic ink composition upon printing the pigmented anionic ink composition on the coated print medium, as taught by Zahrobsky et al., Arita et al. and Niu et al., into Nagoshi for the purposes of tailoring the rigidity of the coating layer; tailoring the flowability of the coating liquid; tailoring the ink to better fix to the coated medium; tailoring the composition and characteristics of the binder; forming the ink on the medium.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagoshi (US 2017/0173987 A1) as modified by Zahrobsky et al. (US 2004/0209017 A1), Arita et al. (JP 2002-079739 A) and Niu et al. (US 2012/0194625 A1) as applied to claim 11 above, and further in view of Irita (JP 2013-223960 A).
Nagoshi as modified by Zahrobsky et al., Arita et al. and Niu et al. do not teach the following claimed limitations:
Regarding claim 12, both applying the coating composition and printing the pigmented anionic ink composition occurs at an application speed ranging from 200 feet per minute to 800 feet per minute.
Irita teaches the following claimed limitations:
Further regarding claim 12, both applying the coating composition and printing the pigmented anionic ink composition occurs at an application speed of 200 feet per minute to 800 feet per minute (conveying speed at 250-2500mm/s; [0044]) for the purpose of providing for a high-speed printing.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate both applying the coating composition and printing the pigmented anionic ink composition occurs at an application speed of 200 feet per minute to 800 feet per minute, as taught by Irita, into Nagoshi as modified by Zahrobsky et al., Arita et al. and Niu et al. for the purpose of providing for a high-speed printing.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagoshi (US 2017/0173987 A1) as modified by Zahrobsky et al. (US 2004/0209017 A1), Arita et al. (JP 2002-079739 A) and Niu et al. (US 2012/0194625 A1) as applied to claim 11 above, and further in view of Fukuda et al. (JP 2003-131506 A).
Nagoshi as modified by Zahrobsky et al., Arita et al. and Niu et al. do not teach the following claimed limitations:
Regarding claim 13, the printed image has an average color gloss at 75º greater than 70.
Fukuda et al. teach the following claimed limitations:
Further regarding claim 13, the printed image has an average color gloss at 75º greater than 70 (a pigment image having a C value preferably 75 to 90; [0230]) for the purpose of tailoring the gloss level of the image.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the printed image has an average color gloss at 75º greater than 70, as taught by Fukuda et al., into Nagoshi as modified by Zahrobsky et al., Arita et al. and Niu et al. for the purpose of tailoring the gloss level of the image.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagoshi (US 2017/0173987 A1) as modified by Zahrobsky et al. (US 2004/0209017 A1), Arita et al. (JP 2002-079739 A) and Niu et al. (US 2012/0194625 A1) as applied to claim 11 above, and further in view of Sasaki et al. (JP 2002-086901 A).
Nagoshi as modified by Zahrobsky et al., Arita et al. and Niu et al. teaches the following claimed limitations:
Regarding claim 14, the coating further comprises from 10 wt% to 30 wt% latex (latex, more preferably 5 parts by mass to 25 parts by mass, [0048], Nagoshi).
Nagoshi as modified by Zahrobsky et al., Arita et al. and Niu et al. do not teach the following claimed limitations:
Further regarding claim 14, the latex having a glass transition temperature, Tg, from 80 °C to 140 °C.
Sasaki et al. teach the following claimed limitations:
Further regarding claim 14, the latex having glass transition temperature, Tg, from 80 °C to 140 °C (glass transition point of 10 to 80 °C; [0026]) for the purpose of tailoring the transition temperature of the amorphous latex.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the latex having glass transition temperature, Tg, from 80 °C to 140 °C, as taught by Sasaki et al., into Nagoshi as modified by Zahrobsky et al., Arita et al. and Niu et al. for the purpose of tailoring the transition temperature of the amorphous latex.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




3 August 2022
/KENDRICK X LIU/Examiner, Art Unit 2853  

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853